Citation Nr: 0723234	
Decision Date: 07/27/07    Archive Date: 08/06/07

DOCKET NO.  03-28 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for bladder cancer, claimed 
as due to herbicides (Agent Orange) exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1966 to 
April 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision, in which the RO 
denied the veteran service connection for bladder cancer.  
The veteran filed a notice of disagreement (NOD) in April 
2003, and the RO issued a statement of the case (SOC) in July 
2003.  The veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in August 2003.

In September 2006, the Board remanded the claim to the RO, 
via the Appeals Management Center (AMC) in Washington, DC, 
for further development.  After completing the  requested 
action, the RO/AMC continued the denial of the veteran's 
claim (as reflected in the January 2007 supplemental SOC 
(SSOC)), and returned the matter to the Board for further 
appellate consideration.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  As the veteran served in Vietnam during the Vietnam era, 
his exposure to herbicides, to include Agent Orange, is 
presumed.

3.  The veteran's diagnosed bladder cancer is not among the 
disabilities recognized by VA as associated with Agent Orange 
exposure.

4.  Bladder cancer was first diagnosed many years after 
discharge from service, and there is no competent evidence or 
opinion of a medical relationship between the bladder cancer 
diagnosed post-service and service.


CONCLUSION OF LAW

The criteria for service connection for bladder cancer, to 
include as due to herbicides (Agent Orange) exposure, are not 
met.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006)) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

Notice requirements under the VCAA essentially require VA to 
notify the appellant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirement apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; see also Pelegrini, 18 Vet. 
App. at 112.  See also Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  However, the VCAA notice requirements may, 
nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In this appeal, in a September 2006 post-rating letter, the 
RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for service connection, as well as what information and 
evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The letter 
requested that the veteran submit any evidence in his 
possession that pertained to the claim.  In addition, the 
letter informed the veteran how disability evaluations and 
effective dates are assigned. and the type of evidence that 
impacts those determinations.  After the veteran was afforded 
opportunity to respond with information and/or evidence, the 
January 2007 SSOC reflects readjudication of the claim.  
Hence, the appellant is not shown to be prejudiced by the 
timing of VCAA-compliant notice.  See Mayfield v. Nicholson, 
20 Vet. App. 537, 543 (2006).  See also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
a timing defect).

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records, and post-service outpatient 
treatment records from the VA Medical Center (VAMC) in 
Boston, Massachusetts, as well as various statements by the 
veteran and on his behalf. 

The Board notes that, in a January 2004 statement, the 
veteran's representative asserted that a VA examination in 
connection with this claim is needed.  However, the Board 
disagrees.  VA's duty to assist under the VCAA includes 
obtaining a VA medical opinion when such is necessary to make 
a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2006).  In 
this case, the record clearly reflects that there is no 
evidence to substantiate that the veteran incurred his 
bladder cancer during his period of service.  All findings 
regarding his genitourinary system on separation from service 
were normal and the veteran was not treated for his bladder 
cancer until many years after separation from service.  On 
these facts, VA examination to obtain a medical nexus opinion 
is not required.  See Wells v. Principi, 326 F. 3d 1381, 1384 
(Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO 
(to include via the AMC), the appellant has been notified and 
made aware of the evidence needed to substantiate the claim, 
the avenues through which he might obtain such evidence, and 
the allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Thus, any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error and affirming that the provision of adequate notice 
followed by a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Presumptive service connection is available for certain 
chronic diseases (to include a malignant tumor) manifest to a 
certain degree (10 percent for malignant tumors) within a 
prescribed period after the date of termination of such 
service (one year for malignant tumors), even though there is 
no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary. 38 U.S.C.A. §§ 1101, 1112, 1113;  38 C.F.R. §§ 
3.307, 3.309.

In this appeal, the veteran has asserted that his bladder 
cancer is due to Agent Orange exposure during his military 
service.

If a veteran was exposed to an herbicide agent during 
service, the following diseases are presumed service-
connected even if there is no record of such disease during 
service, provided that the requirements of 38 C.F.R. § 
3.307(a)(6)(ii) and 38 C.F.R. § 3.307(d) regarding the time 
in which the disabilities must manifest and the rebuttal of 
the presumption are also satisfied:  chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's lymphoma, chronic 
lymphocytic leukemia, diabetes, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, 
respiratory cancers, and soft-tissue carcinomas.  38 C.F.R. § 
3.309(e) (2006).  An herbicide is defined to include Agent 
Orange, and there is a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam 
War.  See 38 C.F.R. §§ 3.307(a)(6)(i), (iii) (2006).  Thus, a 
presumption of service connection arises for a Vietnam 
veteran (presumed exposed to Agent Orange) who develops one 
of the conditions listed in 38 C.F.R. § 3.309(e) (2006).

In this appeal, the veteran's service records reflect that he 
served in Vietnam; thus he is presumed to have been exposed 
to herbicides, to include Agent Orange.  See 38 C.F.R. § 
3.307(a)(6)(iii) (2006).  However, bladder cancer is not 
among the disabilities recognized by VA (and listed in 
section 3.309(e) )as etiologically related to herbicide 
exposure; therefore, the veteran is not entitled to 
presumptive service connection on this basis.  

Notwithstanding the presumption, service connection for a 
disability claimed as due to exposure to Agent Orange may be 
established by showing that a disorder resulting in 
disability or death is, in fact, causally linked to such 
exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 
(1997); Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994) 
(citing 38 U.S.C.A. §§ 1113(b) and 1116 (West 2002), and 38 
C.F.R. § 3.303 (2006)).  However, in this case, the record 
presents no other basis for a grant of service connection. 

In this regard, the Board notes that the veteran's service 
medical records are devoid of any notation as to complaints, 
findings, or diagnosis of bladder cancer or a bladder 
condition.  Thus, neither bladder cancer nor symptoms 
documenting the onset of bladder cancer were shown in 
service.

Further, the record shows that the earliest post-service 
diagnosis of bladder cancer was in February 2001-more than 30 
years after the veteran's discharge from service.  As there 
is no medical evidence that bladder cancer was manifested (to 
any degree) during the first post-service year, presumptive 
service connection for the condition as a "chronic disease" 
also is unavailable.  The Board also notes that the passage 
of many years between discharge from active service and the 
medical documentation of a claimed disability is a factor 
that tends to weigh against a claim for service connection.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw 
v. Principi, 3 Vet. App. 365 (1992).

Finally, there is no competent medical evidence or opinion 
even suggesting a relationship between the veteran's bladder 
cancer and his service, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
any such existing medical evidence or opinion.  

In addition to the medical evidence, the Board has considered 
the veteran's assertions.  While the Board does not doubt the 
sincerity of the veteran's belief that his bladder cancer is 
related to service, to include herbicides (Agent Orange) 
exposure, this claim turns on a medical matter.  As a 
layperson without the appropriate medical training and 
expertise, the veteran simply is not competent to provide a 
probative opinion on such a matter.  See Bostain v. West, 11 
Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  For 
that reason, the veteran's own unsupported assertions, 
without more, simply do not constitute persuasive evidence in 
support of the claim.

For all the foregoing reasons, the claim for service 
connection for bladder cancer, to include as due to 
herbicides (Agent Orange) exposure must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not for application in the instant appeal.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bladder cancer, claimed as due to 
herbicides (Agent Orange) exposure is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


